    Case 2:12-cv-00859-LMA-MBN Document 1346 Filed 10/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                       CIVIL ACTION

VERSUS                                                      NUMBER: 12-0859

MARLIN N. GUSMAN, ET AL.                                    SECTION: “I”(5)

                                         ORDER

      As discussed at the status conference yesterday, no later than 5:00 p.m. Friday,

October 2nd, the City of New Orleans shall submit to the parties and the Court its

anticipated order of witnesses for the upcoming hearing.

      New Orleans, Louisiana, this 2nd day of     October   , 2020.




                                                  MICHAEL B. NORTH
                                            UNITED STATES MAGISTRATE JUDGE
